Per Curiam.
Defendant pled guilty to violating the terms of his probation. He was sentenced to a prison term of 5 to 15 years on the underlying offense, assault with intent to rob while armed, MCL 750.89; MSA 28.284. The basis for finding a violation was defendant’s guilty plea to the misdemeanor of failure to comply with the law regarding safety inspection of pistols, MCL 750.228; MSA 28.425.
Defendant argues that the trial judge failed to establish support for a finding that he was guilty of the violation charged. Defendant concedes that a valid conviction for this misdemeanor would have justified revocation of his probation. He argues, however, that: (1) his plea to the misdemeanor charge was not knowing and voluntary, and (2) he should be allowed to attack his uncounseled misdemeanor plea collaterally.
We believe that defendant waived the right to attack his misdemeanor plea collaterally in this action by pleading guilty to the probation violation with the assistance of counsel. The lack of counsel at defendant’s misdemeanor plea-taking proceeding did not undermine the state’s right to proceed *451against defendant; it did not deprive the court of jurisdiction over the probation violation charge. See People v Alvin Johnson, 396 Mich 424, 439-444; 240 NW2d 729 (1976).
Affirmed.